Exhibit 10.1


OCCIDENTAL PETROLEUM CORPORATION
2015 LONG-TERM INCENTIVE PLAN



COMMON STOCK UNIT AWARD
FOR NON-EMPLOYEE DIRECTORS
GRANT AGREEMENT
Name of Grantee:    
Date of Grant:    
Number of Common Stock Units:    
This Agreement (this “Agreement”) is made as of the Date of Grant between
OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation (“Occidental”), and the
Eligible Person receiving this Award (the “Grantee”).
1.Grant of Common Stock Units. In accordance with this Agreement and the
Occidental Petroleum Corporation 2015 Long-Term Incentive Plan, as amended from
time to time (the “Plan”), Occidental hereby grants to the Grantee as of the
Date of Grant, the number of Common Stock Units set forth above (the “Award”).
For purposes of this Agreement, a grant of Common Stock Units is a bookkeeping
entry that represents the right to receive an equivalent number of shares of
Occidental Stock on the applicable payment date set forth in Section 4. Common
Stock Units are not shares of Stock and have no voting rights or, except as
stated in Section 5, dividend rights.
2.    Restrictions on Transfer. Neither this Agreement nor any right to receive
shares of Stock pursuant to this Agreement may be transferred or assigned by the
Grantee other than in accordance with the transfer provisions set forth in the
Plan. Any purported transfer, encumbrance or other disposition of the Grantee’s
rights under this Agreement that is in violation of this Section 2 shall be null
and void.
3.    Vesting of Common Stock Units. The Common Stock Units shall be fully
vested and nonforfeitable as of the Date of Grant.
4.    Payment of Awards. Fifty percent (50%) of the Common Stock Units shall be
payable on the third anniversary of the Date of Grant, and the other fifty
percent (50%) of the Common Stock Units shall be payable on the date of the
Grantee’s “separation from service” (as defined under the Nonqualified Deferred
Compensation Rules) for any reason, including as a result of the Grantee’s
ceasing to serve on the Board, death or disability (“Separation from Service”);
provided, however, that all of the Common Stock Units shall immediately become
payable upon • the occurrence of a C


1

--------------------------------------------------------------------------------




hange in Control, but only if such Change in Control constitutes a “change in
control event” for purposes of the Nonqualified Deferred Compensation Rules, or
 the Grantee’s Separation from Service. Payment in each case shall be made
within 45 days after the applicable payment event stated in the previous
sentence. Payment shall be made in the form of shares of Stock equal in number
to the number of Common Stock Units with respect to which payment is being made
on that date, plus cash for any fractional share units.
5.    Crediting and Payment of Dividend Equivalents. With respect to the number
of Common Stock Units listed above, the Grantee shall be credited on the books
and records of Occidental with an amount (the “Dividend Equivalent”) equal to
the amount per share of any cash dividends declared by the Board on the
outstanding Stock as and when declared during the period beginning on the Date
of Grant and ending on the applicable payment date set forth in Section 4.
Occidental will pay in cash to the Grantee an amount equal to the Dividend
Equivalents credited to such Grantee within the calendar quarter following the
relevant dividend declaration date.
6.    Retention as Director. Nothing contained in this Agreement shall interfere
with or limit in any way the right of the stockholders of Occidental to remove
the Grantee from the Board pursuant to the By-laws of Occidental, nor confer
upon the Grantee any right to continue in the service of Occidental as a member
of the Board.
7.    Taxes and Withholding. The Grantee is responsible for any federal, state,
local or non-U.S. tax, including income tax, social insurance, payroll tax,
payment on account or other tax-related withholding with respect to the Award
(including the grant, the receipt of Stock, the sale of Stock and the receipt of
Dividend Equivalents, if any). Occidental does not guarantee any particular tax
treatment or results in connection with the grant or payment of the Common Stock
Units or the payment of Dividend Equivalents.
8.    Compliance with Law. Occidental will make reasonable efforts to comply
with all applicable federal, state and foreign securities laws; however,
Occidental will not issue any Stock or other securities pursuant to this
Agreement if the issuance would result in a violation of any such law by
Occidental.
9.    Adjustments. The number or kind of shares of stock covered by this Award
may be adjusted pursuant to the Plan in order to prevent dilution or expansion
of the Grantee’s rights under this Agreement as a result of events such as stock
dividends, stock splits, or other changes in the capital structure of
Occidental, or any merger, consolidation, spin-off, liquidation or other
corporate transaction or event having a similar effect. If any such adjustment
occurs, Grantee will receive written notice of the adjustment containing an
explanation of the nature of the adjustment.
10.    Amendments. The Plan may be modified, amended, suspended or terminated by
the Board a


2

--------------------------------------------------------------------------------




t any time, as provided in the Plan. The Board may amend or terminate this
Agreement at any time, except as otherwise provided in the Plan. However, except
to the extent necessary to comply with applicable law, no such amendment to the
Plan or this Agreement will materially and adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
11.    Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.
12.    Relation to Plan; Interpretation. This Agreement is subject to the terms
and conditions of the Plan. In the event of any inconsistent provisions between
this Agreement and the Plan, the provisions of the Plan control. Capitalized
terms used in this Agreement without definitions have the meanings assigned to
them in the Plan. References to Sections are to Sections of this Agreement
unless otherwise noted.
13.    Successors and Assigns. Subject to Section 2, the provisions of this
Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of Occidental.
14.    Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.
15.    Notices. Any notice to Occidental provided for in this Agreement will be
given to its Secretary at 5 Greenway Plaza, Suite 110, Houston, Texas 77046, and
any notice to the Grantee will be addressed to the Grantee at his or her address
currently on file with Occidental. Any written notice will be deemed to be duly
given when received if delivered personally or sent by telecopy, e-mail, or the
United States mail, first class registered mail, postage and fees prepaid, and
addressed as provided in this paragraph. Any party may change the address to
which notices are to be given by written notice to the other party as specified
in the preceding sentence.
16.    Privacy Rights. By accepting this Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, Occidental and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. Occidental holds or may receive from any agent designated by Occidental
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this Award
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or o


3

--------------------------------------------------------------------------------




utstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”). Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee’s country or elsewhere, and may have
different data privacy laws and protections than the Grantee’s country. By
accepting this Award, the Grantee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
described above. The Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting Occidental in writing. Refusing or withdrawing
consent may affect the Grantee’s ability to participate in the Plan.
17.    Electronic Delivery. Occidental may, in its sole discretion, decide to
deliver any documents related to this Award granted under the Plan or future
awards that may be granted under the Plan (if any) by electronic means or to
request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to participate in the Plan through an on-line or electronic
system established and maintained by Occidental or another third party
designated by Occidental.
18.    Compliance With Section 409A of the Code. To the extent that the Board
determines that the Plan or this Award is subject to the Nonqualified Deferred
Compensation Rules, this Agreement shall be interpreted and administered in such
a way as to comply with the applicable provisions of the Nonqualified Deferred
Compensation Rules to the maximum extent possible. In addition, if this Award is
subject to the Nonqualified Deferred Compensation Rules and the Grantee must be
treated as a “specified employee” within the meaning of the Nonqualified
Deferred Compensation Rules, all or some portion of payments made on account of
the Grantee’s Separation from Service may be delayed in accordance with the
applicable terms of Section 9(n) of the Plan. To the extent that the Board
determines that the Plan or this Award is subject to the Nonqualified Deferred
Compensation Rules and fails to comply with the requirements of the Nonqualified
Deferred Compensation Rules, the Board reserves the right (without any
obligation to do so) to amend or terminate the Plan and/or amend, restructure,
terminate or replace this Award in order to cause this Award to either not be
subject to the Nonqualified Deferred Compensation Rules or to comply with the
applicable provisions of such rules.
19.    Grantee’s Representations and Releases. By accepting this Award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that the future value of any shares of Stock issued pursuant to this Award
cannot be predicted and Occidental does not assume liability in the event such
shares of Stock have no value in the future; and the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction. In consideration of the grant of
this Award, no claim or entitlement to compensation or damages shall arise from
termination of this Award or diminution in value of this Award or Stock issued
pursuant to this Award resulting from termination of the G


4

--------------------------------------------------------------------------------




rantee’s service as a member of the Board and the Grantee irrevocably releases
Occidental and its affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Award, the Grantee shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim.
20.    Clawback. This Award and this Agreement shall be subject to the clawback
provisions of Section 9(m) of the Plan.
Signatures on the Following Page




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Occidental has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.
OCCIDENTAL PETROLEUM CORPORATION



By:        
Name:    Marcia E. Backus
Title:     Senior Vice President, General Counsel, Corporate     Secretary and
Chief Compliance Officer


The undersigned Grantee hereby • acknowledges receipt of an executed original of
this Agreement and a copy of the Prospectus, dated April 28, 2016, and • accepts
the right to receive the Stock or other securities covered hereby, subject to
the terms and conditions of the Plan and the terms and conditions hereinabove
set forth.




                            



